In an action on a promissory note, commenced by a summons and motion for summary judgment in lieu of complaint, defendant Warrensburg Board & Paper Corporation appeals from (1) an order of the Supreme Court, Nassau County, dated December 16, 1975, which, upon reconsideration, granted plaintiff summary judgment and (2) the judgment entered thereon on December 23, 1975. Judgment and order affirmed, with one bill of $50 costs and disbursements to cover both appeals. In our view, appellant failed to raise any triable issues of fact. Accordingly, summary judgment was properly granted. Cohalan, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.